Citation Nr: 0942273	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-18 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for dumping syndrome, status post gastric resection for non-
Hodgkin's lymphoma. 

2.  Entitlement to an initial rating in excess of 20 percent 
for status post splenectomy, status post gastric resection 
for non-Hodgkin's lymphoma. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma for the period beginning September 1, 
2002. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1959 to 
November 1962 and from December 1962 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

These issues were previously remanded by the Board in May 
2007 for further development.  The Board finds that the 
agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

With respect to the Veteran's claim for an initial 
compensable rating for non-Hodgkin's lymphoma for the period 
beginning September 1, 2002, the Board observes that prior to 
September 1, 2002, a 100 percent disability rating was 
assigned for such disability.  Therefore, this issue has been 
characterized as shown on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, another 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board observes that, in a June 2007 
statement, the Veteran indicated that he received treatment 
for his service-connected disabilities at the Overton Brooks 
VA Medical Center in Shreveport, Louisiana, and requested 
that VA obtain such records.  VA made no subsequent attempt 
to obtain the identified records and the most recent 
treatment records from such facility contained in the claims 
file are dated in June 2004.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, a remand is necessary 
in order to obtain any outstanding treatment records from the 
Shreveport VA Medical Center dated from June 2004 to the 
present.

The Board also finds that a remand is necessary in order to 
afford the Veteran contemporaneous VA examinations so as to 
determine the current nature and severity of his service-
connected disabilities.  In this regard, the Board observes 
that he was last examined by VA in July 2002 for his hearing 
loss disability and in March 2003 for his non-Hodgkin's 
lymphoma and its residuals.  Additionally, as indicated 
previously, the most recent medical evidence contained in the 
claims file is dated in June 2004.  Therefore, as the record 
does not contain any medical evidence addressing the severity 
of the Veteran's service-connected disorders within the past 
five years, the Board finds that a remand is necessary in 
order to schedule the Veteran for the appropriate VA 
examination(s) so as to assess the current nature and 
severity of his service-connected disabilities.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the 
Shreveport VA Medical Center dated from 
June 2004 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above, the 
Veteran should be afforded the appropriate 
VA examination(s) to determine the current 
nature and severity of his dumping 
syndrome, status post splenectomy, 
bilateral hearing loss, and non-Hodgkin's 
lymphoma disabilities.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner(s).  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner(s) should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected dumping 
syndrome, status post splenectomy, 
bilateral hearing loss, and non-Hodgkin's 
lymphoma disabilities.  All opinions 
expressed should be accompanied by 
supporting rationale.   

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

